          Case 1:21-cv-04119-LTS Document 6 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KENT A. ALLEN,

                                Plaintiff,

                    -against-                                  1:21-CV-4119 (LTS)

 VLADIMER TENEV (Robinhood); BAIJU                             CIVIL JUDGMENT
 BHATT (Robinhood); RADRIC DAVIS
 (Gucci Man),

                                Defendants.

       Pursuant to the order issued August 26, 2021, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to receive electronic service of notices and documents in this

action. (ECF 3.)

SO ORDERED.

 Dated:   August 26, 2021
          New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
